Citation Nr: 0206791	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE 

Entitlement to service connection for bilateral stress 
fractures of the ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from August 11, 1994 to 
November 16, 1994. The veteran's primary specialty was as a 
basic airman.  She did not have overseas duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Houston, Texas, 
Regional Office (RO) which denied, inter alia, service 
connection for bilateral stress fractures of the ankles.  The 
case was remanded in May 1997 and July 2000 for additional 
development as to this issue. 

In December 1999, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In February 2000, 
the expert medical opinion was received.  Following receipt 
of that opinion, the case was remanded as noted above for 
additional development.  The case is again before the Board 
for final appellate review.

The Board otherwise notes that in its July 2000 decision, the 
issues of entitlement to service connection for a bilateral 
knee disability, numbness of the toes of both feet and 
tendonitis of the left foot, claimed as fallen arches of both 
feet, were denied on the basis that the claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  As noted 
above, the aforementioned issues of service connection were 
denied by the Board as not well grounded in July 2000.  Thus, 
the veteran and her representative are hereby advised that 
such claim may be readjudicated in accordance with the VCAA, 
without regard to the prior denial by the Board.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The Board notes 
that the RO did contact the veteran regarding these matters 
in January 2001. 


FINDINGS OF FACT

1.  The veteran had in-service treatment for bilateral stress 
fractures of the ankles.

2.  It has not been demonstrated that the veteran has post 
service disability resulting from a stress fracture of the 
ankles.


CONCLUSION OF LAW

Disability due to stress fracture of the ankles was not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's enlistment examination dated in 
January 1994, examination of the lower extremities was 
normal.  There was no pertinent history reported.

The service medical records show that the veteran was seen in 
late August 1994 for complaints of bilateral ankle pain of 
two weeks' duration.  She denied any history of trauma.  The 
assessment was shin splints.  Her symptoms persisted and she 
was seen again the next month for complaints of increasing 
pain in the lower extremities, including the left ankle.  A 
bone scan revealed stress fractures of both ankles.  The 
veteran was separated from service due to this disability 
(among others).

Physical therapy records dated in mid-September 1994 show 
that the veteran had improving left ankle problems.  
Objective examination included bilateral flat feet.  Shoe 
inserts were recommended.

Service medical records dated September 30, 1994, show that 
the veteran complained of pain over the 
cuneiforms/metatarsal.  The assessment was left foot pain 
secondary to possible compensating gait.  In both September 
and October 1994, the veteran was placed on profile for 
stress fractures and left foot pain.  Physical examination of 
the left foot in October 1994 revealed no ligament laxity.  
The assessment in later October 1994 was mildly symptomatic 
stress fractures.

A medical board evaluation in October 1994 indicates that the 
veteran completed 
17 days of basic military training.  It was noted that the 
veteran initially presented on September 7, 1994, with 
complaints of bilateral ankle pain of 2 weeks' duration. She 
underwent 5 1/2 weeks of physical therapy and noted 
significant improvement of the symptoms.  Physical 
examination demonstrated mild medial tibial tenderness of the 
right lower extremity and bilateral ankle and shin 
tenderness.  The final diagnoses were bilateral ankle stress 
fractures, Grade III; right medial tibial plateau stress 
fracture, Grade II.  It was noted that the diagnoses occurred 
in the line of duty.  It was concluded that the conditions 
did not exist prior to the veteran's entry into service.

The veteran was afforded orthopedic and podiatry examinations 
by the Department of Veterans Affairs (VA) in April 1995.  
During the orthopedic examination, the ankles had complete 
range of motion; slight tenderness was noted bilaterally 
below the medial malleolus.  The ligaments were solid, 
without evidence of laxity; inversion and eversion were 
normal.  There was slight tenderness over the medial plateau; 
the tibiae were nontender along the shaft.  A bone scan was 
not conducted.  X-rays demonstrated no gross abnormalities of 
either ankle.  The examiner diagnosed stress fractures 
somewhere around the ankles and proximal tibias, exactly 
where was not identified, but sequelae were minimal.

The veteran submitted copies of medical texts regarding 
stress fractures and avascular necrosis in July 1995 and 
April 1996.  She also submitted a copy of the service medical 
board findings in which a 20.9 disability from bilateral 
stress fractures was noted.

On podiatric examination in January 1998, the veteran 
reported that she had no foot problems prior to service.  She 
stated that her symptoms evolved in the 5th week of basic 
training.  She complained of anterior ankle joint pain as 
well as medial more than lateral bilateral subtalar joint 
line symptoms aggravated by prolonged standing. Physical 
examination showed that the veteran's ankles were unstable to 
anterior drawer examination, left more than right, with 
elicitable crepitance on the left side.  There was full range 
of motion of the ankles.  Her joints were tender.  The 
diagnoses were unstable ankles, left more than right, with 
early degenerative joint disease and subtalar joint synovitis 
which would likely respond to biomechanical stability.

A VA neurological examination in January 1998 shows that the 
examiner had the claims file available for review.  Motor 
examination revealed normal strength in the legs, without 
atrophy or fasciculations.  Reflexes were 1/4 and symmetric.  
There was full range of motion of the ankles.  Sensory 
examination was intact to pin prick except on the plantar 
aspect of the big toe on both sides.  The diagnosis was 
unexplained numbness of the big toes only.  The examiner 
opined that it was difficult to explain how stress fractures 
of the ankle not treated with any kind of compressive device 
would cause numbness of the big toes.  The opinion was that 
the numbness was probably unrelated to the stress fractures.  
Laboratory studies were recommended to rule out an underlying 
peripheral neuropathy.

The veteran was provided laboratory studies in conjunction 
with a VA neurological examination in April 1998 in order to 
rule out neuropathy.  The veteran reported a 4-year history 
of numbness in the inner aspect of the big toes of both feet.  
The symptoms were reportedly stationary since the onset, with 
no progression.  Objective examination revealed no wasting or 
weakness of the foot muscles or lower extremity muscles.  
Sensation to touch and prick was decreased in the inner 
aspect of the big toes.  Deep tendon reflexes were normal.  
The impression was no electrodiagnostic evidence of medial 
plantar neuropathy or peripheral neuropathy.  The clinical 
impression was possible digital neuropathy, which could not 
be confirmed with available electrodiagnostic techniques and 
equipment.

During VA orthopedic examination of April 1998, the examiner 
noted that the claims file was reviewed.  Physical 
examination revealed that the veteran walked with a normal 
gait.  In the standing position, she had a very mild genu 
valgum, bilaterally.  Further examination of the lower 
extremities showed a mild tibia varum and mild internal 
tibial torsion. 

An opinion by a VHA expert was received by the Board in 
February 2000. The specialist had been asked to respond to 
specific questions, including as noted below:

1. Identify any post service disability that is related to 
the veteran's stress fractures of the ankles that occurred 
during the military service.

The specialist responded that a review of the medical records 
showed no clear evidence of post service impairment. However, 
suggestions were made that could help in identifying the 
presence of such disability at this point in time.

In July 2000, the Board remanded the issue of service 
connection for stress fractures of the ankles in line with 
the recommendations of the VHA expert.  The RO was to attempt 
to obtain any initial films of the bone scan that were taken 
during service.  The veteran was also advised to submit any 
additional evidence and argument, including the bone scan 
films, should she have them in her possession.  

In compliance with the Board's remand, the RO notified the 
veteran regarding the submission of any evidence relevant to 
her claim, including bone scan films.  The RO also contacted 
the service medical facility for copies of the bone scan 
films; however, they reported that they did not retain films 
after 5 years.  

Preliminary Matters: Veterans Claims Assistance Act

As previously noted, the VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOC) and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law and facts that were set 
forth in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing service connection 
for the claimed disability.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the SOCs 
and SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for the stress 
fractures of the ankles.  The Board also obtained a VHA 
opinion.  The veteran's representative responded to the RO's 
communications with additional evidence and/or argument, thus 
curing (or rendering harmless) any possible previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or her representative that any 
additional information or evidence is needed to substantiate 
this claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA examinations afforded to the 
veteran, including in 1995 and 1998, that are described in 
detail above satisfied this obligation.  The VHA examiner 
further provided an opinion.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding this instant claim.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising her as to the evidence needed, and in obtaining 
evidence pertaining to this claim, under both former law and 
the new VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  In fact, 
the Court recently stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable to an award of service connection 
where the evidence, regardless of its date, shows that a 
veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted service connection 
on the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or during any applicable presumption 
period, if continuity is demonstrated thereafter, and if 
competent evidence relates the present condition to the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Analysis

Clearly, the veteran had in-service treatment for stress 
fractures on the ankles, and there were findings of such 
disorders on medical board evaluation prior to service 
discharge.  Within a few months of service, a VA examination 
contained a diagnosis of "stress fractures somewhere around 
the ankles..." exactly where not identified, but with minimal 
sequelae.  

However, the Board finds that the preponderance of the 
evidence is nevertheless against the claim for service 
connection for a stress fracture of the ankles.  Primarily, 
for a grant of service connection, the claimant must 
currently have a disability.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that the VA examination in April 1995 
contained a diagnosis of stress fracture "somewhere around" 
the ankles with minimal sequelae.  This evidence tends to 
support the veteran's claim, but is of low probative value.  
That is, the VA examination report with this diagnosis is 
vague in nature and does not necessarily imply that there is 
any residual "disability."  Further, the examiner doesn't 
seem to be clear as to the location of the prior stress 
fracture.

On VA examination in January 1998, the examiner rendered a 
diagnosis of unstable ankles, left more than right, with 
early degenerative joint disease.  During the course of the 
examination, the examiner noted the veteran's medical history 
(subjective complaints) that included her report of ankle 
joint pain.  Significantly, in the diagnosis, the examiner 
did not relate any current findings to the remote stress 
fractures that were present years before.  Accordingly, this 
diagnosis is not probative of the issue.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Of highest probative value is the VHA specialist's opinion 
regarding the absence of impairment related to stress 
fractures of the ankles.  This specialist had the opportunity 
to undertake a review of the veteran's complete claims file.  
Such an opportunity allowed for a sound basis on which to 
render an opinion.  Additionally, the VHA specialist was 
aware of the findings in all the medical examination reports, 
during service and thereafter.  Unfortunately, the films from 
the veteran's service stress fractures are not available.  
Otherwise, the VHA examiner found that "there is no clear 
evidence of post-service impairment that can be attributed to 
the veteran's ankle stress fractures."

The Board notes that the veteran claims that there is current 
disability from the ankle stress fractures that she had 
during service.  Although the veteran is competent to testify 
as to in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render her opinions on medical diagnoses or 
causation competent.  Thus, the veteran's opinions as to 
medical diagnosis and causation do not have any probative 
value.

The Board also acknowledges that in support of her lay 
assertions the veteran has submitted a copy of pages of 
medical text evidence pertinent to stress fractures.  A 
review of the text submitted, to include the specific 
passages highlighted by the veteran, fails to show that such 
medical treatise information "standing alone, discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  See Wallin v. West, 
11 Vet. App, 509, 514 (1998).  That is, the text does not 
link the veteran's service symptoms to any problems diagnosed 
after service.  As such, the medical text is of no probative 
value.

In light of the greater weight being placed on the VHA 
expert's opinion that essentially finds no post service 
disability related to past stress fractures of the ankles, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral stress fractures of the 
ankles is denied.



		
M. Sabulsky
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


